                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SCOTTY E. BROCK,                                )
Plaintiff                                       )
                                                )
vs.                                             )   Civil Action No. 4:18-cv-00515 BRW-JTK
                                                )
ANDREW SAUL, Commissioner,                      )
Social Security Administration,                 )
Defendant                                       )

                                            ORDER

       Defendant’s Unopposed Motion To Remand (Doc. No. 17) to the Commissioner for

further administrative proceedings is GRANTED. Accordingly, the Clerk of the Court is

directed to immediately remand this case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C.§405(g).

       IT IS SO ORDERED this 5th day of December, 2019.




                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE
